                                Case 3:18-bk-03913-PMG                     Doc 1      Filed 11/07/18           Page 1 of 37

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Gutter Cap of Florida, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  11251 Business Park Blvd., Ste. 9                               3810 Williamsburg Park Blvd., Ste. 4
                                  Jacksonville, FL 32256                                          Jacksonville, FL 32257
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Duval                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 3:18-bk-03913-PMG                        Doc 1        Filed 11/07/18              Page 2 of 37
Debtor    Gutter Cap of Florida, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 3:18-bk-03913-PMG                       Doc 1        Filed 11/07/18             Page 3 of 37
Debtor   Gutter Cap of Florida, Inc.                                                                Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                             Case 3:18-bk-03913-PMG                       Doc 1         Filed 11/07/18             Page 4 of 37
Debtor    Gutter Cap of Florida, Inc.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 7, 2018
                                                  MM / DD / YYYY


                             X   /s/ William Barton Crews                                                 William Barton Crews
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Jason A. Burgess                                                      Date November 7, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jason A. Burgess 40757
                                 Printed name

                                 The Law Offices of Jason A. Burgess, LLC
                                 Firm name

                                 1855 Mayport Road
                                 Atlantic Beach, FL 32233
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (904) 372-4791                Email address      jason@jasonaburgess.com

                                 40757 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                Case 3:18-bk-03913-PMG                             Doc 1        Filed 11/07/18           Page 5 of 37




 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 7, 2018                        X /s/ William Barton Crews
                                                                       Signature of individual signing on behalf of debtor

                                                                       William Barton Crews
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 3:18-bk-03913-PMG                         Doc 1         Filed 11/07/18                Page 6 of 37


 Fill in this information to identify the case:
 Debtor name Gutter Cap of Florida, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ADP                                                             Payroll Service        Disputed                                                                            $3,206.52
 7380 Red Road
 Ste. 202
 Miami, FL 33143
 American Express                                                Credit Card                                                                                              $28,975.63
 6985 Union Park
 Center
 Midvale, UT 84047
 American Honda                                                  2015 Honda CRV                                      $11,078.60                 $10,000.00                  $1,078.60
 Finance
 20800 Madrona
 Avenue
 Torrance, CA 90503
 Chase Bank USA                                                  Credit Card                                                                                              $14,475.70
 201 North Walnut
 Street
 Wilmington, DE
 19801
 Internal Revenue                                                Payroll Tax                                                                                              $48,547.86
 Service                                                         Liabilities
 400 West Bay Street
 Jacksonville, FL
 32202
 Lansing Building                                                Vendor                 Disputed                                                                          $28,361.00
 Products
 P.O. Box 6649
 Richmond, VA
 23230
 Money Pages of                                                  Advertising            Disputed                                                                            $8,630.00
 Florida, Inc.
 7892 Baymeadows
 Way
 Jacksonville, FL
 32256




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 3:18-bk-03913-PMG                         Doc 1         Filed 11/07/18                Page 7 of 37


 Debtor    Gutter Cap of Florida, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 On Deck Capital,                                                Business Loan          Disputed                                                                        $122,145.06
 Inc.
 1400 Broadway,
 25th Floor
 New York, NY 10018
 Protection One                                                  Former Security        Disputed                                                                              $515.96
 6820 Southpoint
 Parkway
 Ste. 3
 Jacksonville, FL
 32216
 Suntrust Bank                                                   Various Assets of                                  $288,775.61                  Unknown                   Unknown
 303 Peachtree St. Ne                                            the Debtor
 Atlanta, GA 30308
 Suntrust Bank                                                   Various Assets of                                   $44,912.02                  Unknown                   Unknown
 303 Peachtree St. Ne                                            the Debtor
 Atlanta, GA 30308
 Suntrust Bank                                                   Credit Card                                                                                              $25,564.22
 303 Peachtree St. Ne
 Atlanta, GA 30308
 Tadlock Roofing,                                                Vendor                                                                                                     $1,150.00
 Inc.
 502 Capital Circle
 SE
 Unit C-1
 Tallahassee, FL
 32301
 Virtue, Inc.                                                    Various Assets of      Disputed                       $9,596.66                 Unknown                   Unknown
 9823 Tapestry Park                                              the Business
 Cir.
 Ste. 101
 Jacksonville, FL
 32246
 Wex, Inc.                                                       Fuel Credit                                                                                              $14,303.68
 97 Darling Avenue                                               Account
 South Portland, ME
 04106




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 3:18-bk-03913-PMG                                             Doc 1              Filed 11/07/18                         Page 8 of 37
 Fill in this information to identify the case:

 Debtor name            Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           101,426.29

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           101,426.29


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           354,362.89


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            48,547.86

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           620,906.03


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,023,816.78




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                Case 3:18-bk-03913-PMG                       Doc 1      Filed 11/07/18          Page 9 of 37
 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Regions Bank                                            Checking Account                                                        $41,055.48




           3.2.     Suntrust Bank                                           Checking Account                                                                 $0.00




           3.3.     Wells Fargo Bank                                        Checking Account                                                           $644.81




           3.4.     Wells Fargo Bank                                        Savings Account                                                                  $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $41,700.29
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                             Doc 1          Filed 11/07/18            Page 10 of 37

 Debtor         Gutter Cap of Florida, Inc.                                                             Case number (If known)
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 34,167.00    -                              14,167.00 = ....                   $20,000.00
                                              face amount                                 doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $20,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last                Net book value of          Valuation method used    Current value of
                                                      physical inventory              debtor's interest          for current value        debtor's interest
                                                                                      (Where available)

 19.       Raw materials
           Various Inventory                          December 2017                              $4,826.00       Replacement                          $4,826.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                       $4,826.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                         Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                        Doc 1      Filed 11/07/18        Page 11 of 37

 Debtor         Gutter Cap of Florida, Inc.                                                   Case number (If known)
                Name


        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, Filing Cabinets, Office Chairs, Compact
           Refrigerator, Microwave, Various Office Items                               Unknown       Liquidation                         $1,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, Printers, Software, Phone System,
           and Various Equipment                                                       Unknown       Liquidation                         $1,200.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,700.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2012 Nissan NV 2500 Cargo Van VIN:
                     1N6AF0KY5CN108429                                                 Unknown       Liquidation                         $7,000.00


           47.2.     2002 Ford E350 Van VIN:
                     1FDWE35L72HB14870                                                 Unknown       Liquidation                           $700.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                        Doc 1      Filed 11/07/18         Page 12 of 37

 Debtor         Gutter Cap of Florida, Inc.                                                  Case number (If known)
                Name

            47.3.    2012 Nissan NV 2500 Cargo Van VIN:
                     1N6BF0KY6CN103387                                                 Unknown       Liquidation                   $7,000.00


            47.4.    2015 Honda CRV                                                    Unknown       Liquidation                 $10,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Various Ladders, Racks, Scaffolding, Brake,
            Cutoffs, Folding Tables, Water Displays, Saw
            Horses, Garbage Cans, Water Hoses, Impact
            Drills, Sawsalls, Chopsaws, Blowers, Stands,
            Gutter Machine, Various Tools and Equipment                                Unknown       Liquidation                   $7,500.00




 51.        Total of Part 8.                                                                                                  $32,200.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                 Case 3:18-bk-03913-PMG                                   Doc 1            Filed 11/07/18               Page 13 of 37

 Debtor          Gutter Cap of Florida, Inc.                                                                         Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $41,700.29

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $20,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $4,826.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,700.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $32,200.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $101,426.29           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $101,426.29




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                Case 3:18-bk-03913-PMG                            Doc 1          Filed 11/07/18       Page 14 of 37
 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   American Honda Finance                         Describe debtor's property that is subject to a lien                   $11,078.60                $10,000.00
       Creditor's Name                                2015 Honda CRV
       20800 Madrona Avenue
       Torrance, CA 90503
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Suntrust Bank                                  Describe debtor's property that is subject to a lien                 $288,775.61                  Unknown
       Creditor's Name                                Various Assets of the Debtor
       303 Peachtree St. Ne
       Atlanta, GA 30308
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       04/2018                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case 3:18-bk-03913-PMG                           Doc 1          Filed 11/07/18         Page 15 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                              Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Suntrust Bank                                 Describe debtor's property that is subject to a lien                      $44,912.02            Unknown
        Creditor's Name                               Various Assets of the Debtor
        303 Peachtree St. Ne
        Atlanta, GA 30308
        Creditor's mailing address                    Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        04/2015                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Virtue, Inc.                                  Describe debtor's property that is subject to a lien                       $9,596.66            Unknown
        Creditor's Name                               Various Assets of the Business
        9823 Tapestry Park Cir.
        Ste. 101
        Jacksonville, FL 32246
        Creditor's mailing address                    Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $354,362.89

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                  Doc 1       Filed 11/07/18             Page 16 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Robert L. Case
        220 North Rosalind Avenue                                                               Line   2.2
        Orlando, FL 32801

        Suntrust Bank
        211 Perimeter Center Parkway                                                            Line   2.2
        Suite 100
        Atlanta, GA 30346




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                                 Doc 1             Filed 11/07/18        Page 17 of 37
 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Duval County Tax Collector                                Check all that apply.
           231 East Forsyth Street                                      Contingent
           Jacksonville, FL 32202                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Florida Dept. of Revenue                                  Check all that apply.
           5050 West Tennessee Street                                   Contingent
           Tallahassee, FL 32399                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   43949                               Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                                 Doc 1             Filed 11/07/18              Page 18 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                                     Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $48,547.86    $48,547.86
           Internal Revenue Service                                  Check all that apply.
           400 West Bay Street                                          Contingent
           Jacksonville, FL 32202                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll Tax Liabilities
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,206.52
           ADP                                                                         Contingent
           7380 Red Road                                                               Unliquidated
           Ste. 202
                                                                                       Disputed
           Miami, FL 33143
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Payroll Service
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $28,975.63
           American Express                                                            Contingent
           6985 Union Park Center                                                      Unliquidated
           Midvale, UT 84047                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $14,475.70
           Chase Bank USA                                                              Contingent
           201 North Walnut Street                                                     Unliquidated
           Wilmington, DE 19801                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Credit Card
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $202,425.00
           FLA Holdings & Ventures, LLC                                                Contingent
           3810 Williamsburg Park Blvd.                                                Unliquidated
           Ste. 4                                                                      Disputed
           Jacksonville, FL 32257
                                                                                   Basis for the claim:     Various Loans
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $103,513.26
           Jonathan Crews                                                              Contingent
           148 Via Tisdelle                                                            Unliquidated
           Orange Park, FL 32073                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Owed Payroll and Various Loans
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1           Filed 11/07/18                Page 19 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                             Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,361.00
          Lansing Building Products                                             Contingent
          P.O. Box 6649                                                         Unliquidated
          Richmond, VA 23230
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,630.00
          Money Pages of Florida, Inc.                                          Contingent
          7892 Baymeadows Way                                                   Unliquidated
          Jacksonville, FL 32256
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $122,145.06
          On Deck Capital, Inc.                                                 Contingent
          1400 Broadway, 25th Floor                                             Unliquidated
          New York, NY 10018
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $515.96
          Protection One                                                        Contingent
          6820 Southpoint Parkway                                               Unliquidated
          Ste. 3
                                                                                Disputed
          Jacksonville, FL 32216
          Date(s) debt was incurred
                                                                             Basis for the claim:    Former Security
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,564.22
          Suntrust Bank                                                         Contingent
          303 Peachtree St. Ne                                                  Unliquidated
          Atlanta, GA 30308                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Susquehanna Salt Lake, LLC                                            Contingent
          136 E. South Temple                                                   Unliquidated
          Ste. 1400                                                             Disputed
          Salt Lake City, UT 84111
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,150.00
          Tadlock Roofing, Inc.                                                 Contingent
          502 Capital Circle SE                                                 Unliquidated
          Unit C-1                                                              Disputed
          Tallahassee, FL 32301
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1           Filed 11/07/18                 Page 20 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                             Case number (if known)
              Name

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $14,303.68
           Wex, Inc.                                                            Contingent
           97 Darling Avenue                                                    Unliquidated
           South Portland, ME 04106                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Fuel Credit Account
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $67,640.00
           William Barton Crews                                                 Contingent
           3810 Williamsburg Park Blvd.                                         Unliquidated
           Ste. 9                                                               Disputed
           Jacksonville, FL 32257
                                                                             Basis for the claim:    Owed Payroll and Various Loans
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Alan Gest
           20801 Biscayne Blvd.                                                                       Line     3.6
           Ste. 506
                                                                                                             Not listed. Explain
           Miami, FL 33180

 4.2       Corporation Service Company
           P.O. Box 2576                                                                              Line     3.8
           Springfield, IL 62708
                                                                                                             Not listed. Explain

 4.3       JPMorgan Chase
           270 Park Ave.                                                                              Line     3.3
           New York, NY 10017
                                                                                                             Not listed. Explain

 4.4       Michael Kolcun
           13720 Old St. Augustine Rd.                                                                Line     3.7
           Ste. 8, Box 270
                                                                                                             Not listed. Explain
           Jacksonville, FL 32258


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      48,547.86
 5b. Total claims from Part 2                                                                            5b.    +     $                     620,906.03

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        669,453.89




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                      Doc 1     Filed 11/07/18            Page 21 of 37
 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Lease on location.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          11251 Business Park LLC
                                                                                    1400 Prudential Drive
             List the contract number of any                                        Ste. 7
                   government contract                                              Jacksonville, FL 32207


 2.2.        State what the contract or                   Lease on 2015 Ford
             lease is for and the nature of               E350.
             the debtor's interest

                  State the term remaining
                                                                                    Royal Contractors North Fl.
             List the contract number of any                                        P.O. Box 56315
                   government contract                                              Jacksonville, FL 32241




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                   Doc 1     Filed 11/07/18            Page 22 of 37
 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Jonathan Crews                    148 Via Tisdelle                                  Suntrust Bank                      D   2.2
                                               Orange Park, FL 32073                                                                E/F
                                                                                                                                    G




    2.2      Jonathan Crews                    148 Via Tisdelle                                  Suntrust Bank                      D   2.3
                                               Orange Park, FL 32073                                                                E/F
                                                                                                                                    G




    2.3      Jonathan Crews                    148 Via Tisdelle                                  Suntrust Bank                      D
                                               Orange Park, FL 32073                                                                E/F       3.10
                                                                                                                                    G




    2.4      Jonathan Crews                    148 Via Tisdelle                                  Lansing Building                   D
                                               Orange Park, FL 32073                             Products                           E/F       3.6
                                                                                                                                    G




    2.5      Jonathan Crews                    148 Via Tisdelle                                  Money Pages of                     D
                                               Orange Park, FL 32073                             Florida, Inc.                      E/F       3.7
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                   Doc 1   Filed 11/07/18         Page 23 of 37

 Debtor       Gutter Cap of Florida, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Jonathan Crews                    148 Via Tisdelle                             On Deck Capital, Inc.           D
                                               Orange Park, FL 32073                                                        E/F       3.8
                                                                                                                            G




    2.7      Jonathan Crews                    148 Via Tisdelle                             American Honda                  D   2.1
                                               Orange Park, FL 32073                        Finance                         E/F
                                                                                                                            G




    2.8      Jonathan Crews                    148 Via Tisdelle                             Virtue, Inc.                    D   2.4
                                               Orange Park, FL 32073                                                        E/F
                                                                                                                            G




    2.9      William Barton                    3810 Williamsburg Park Blvd.                 Suntrust Bank                   D   2.2
             Crews                             Ste. 9                                                                       E/F
                                               Jacksonville, FL 32257
                                                                                                                            G




    2.10     William Barton                    3810 Williamsburg Park Blvd.                 Suntrust Bank                   D   2.3
             Crews                             Ste. 9                                                                       E/F
                                               Jacksonville, FL 32257
                                                                                                                            G




    2.11     William Barton                    3810 Williamsburg Park Blvd.                 American Express                D
             Crews                             Ste. 9                                                                       E/F       3.2
                                               Jacksonville, FL 32257
                                                                                                                            G




    2.12     William Barton                    3810 Williamsburg Park Blvd.                 Lansing Building                D
             Crews                             Ste. 9                                       Products                        E/F       3.6
                                               Jacksonville, FL 32257
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                  Doc 1    Filed 11/07/18         Page 24 of 37

 Debtor       Gutter Cap of Florida, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.13     William Barton                    3810 Williamsburg Park Blvd.                 On Deck Capital, Inc.           D
             Crews                             Ste. 9                                                                       E/F       3.8
                                               Jacksonville, FL 32257
                                                                                                                            G




    2.14     William Barton                    3810 Williamsburg Park Blvd.                 Virtue, Inc.                    D   2.4
             Crews                             Ste. 9                                                                       E/F
                                               Jacksonville, FL 32257
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                    Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1         Filed 11/07/18             Page 25 of 37



 Fill in this information to identify the case:

 Debtor name         Gutter Cap of Florida, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $596,542.93
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $796,513.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $955,649.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1         Filed 11/07/18             Page 26 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Senox                                                       August -                         $37,341.67                Secured debt
               6858 Phillips Parkway Dr. S.                                November                                                   Unsecured loan repayments
               Jacksonville, FL 32256                                      2018
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               Truss                                                       August -                         $10,029.67                Secured debt
               37535 Interstate 10 W.                                      November                                                   Unsecured loan repayments
               Boerne, TX 78006                                            2018
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.3.
               Gutter Cap                                                  August -                         $13,207.12                Secured debt
               480 Industrial Drive                                        November                                                   Unsecured loan repayments
               Ste. 108                                                    2018
                                                                                                                                      Suppliers or vendors
               Naperville, IL 60563
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       Ally Financial                                            2015 Ford E350                                                June 2018                     $19,000.00
       500 Woodward Ave.
       Detroit, MI 48226


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                              Doc 1         Filed 11/07/18            Page 27 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                                   Case number (if known)




           None.

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Lansing Building Products,                        Contract                     Duval County Circuit Court                  Pending
               Inc. v. Gutter Cap of Florida,                                                 West Adams Street                           On appeal
               Inc., et. al.                                                                  Jacksonville, FL 32202
                                                                                                                                          Concluded
               2018-CA-006829

       7.2.    Suntrust Bank v. Gutter Cap                       Contract                     Duval County Circuit Court                  Pending
               of Florida, Inc., et. al.                                                      West Adams Street                           On appeal
               2018-CA-004456                                                                 Jacksonville, FL 32202
                                                                                                                                          Concluded

       7.3.    On Deck Capital, Inc. v. Gutter                   Contract                     Fairfax Circuit Court                       Pending
               Cap of Florida Inc., et. al.                                                   4110 Chain Bridge Road                      On appeal
               CL-2018-0012548                                                                Ste. 321
                                                                                                                                          Concluded
                                                                                              Fairfax, VA 22030

       7.4.    Money Pages of Florida, Inc.                      Contract                     Duval County Circuit Court                  Pending
               v. Gutter Cap of Florida, Inc.                                                 West Adams Street                           On appeal
               2018-CC-005530                                                                 Jacksonville, FL 32202
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                             Doc 1       Filed 11/07/18             Page 28 of 37
 Debtor        Gutter Cap of Florida, Inc.                                                               Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     The Law Offices of Jason A.
                 Burgess, LLC
                 1855 Mayport Road                                                                                             November
                 Atlantic Beach, FL 32233                                                                                      6, 2018                   $9,217.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer             Total amount or
                Address                                          payments received or debts paid in exchange             was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1         Filed 11/07/18             Page 29 of 37
 Debtor      Gutter Cap of Florida, Inc.                                                                Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1         Filed 11/07/18             Page 30 of 37
 Debtor      Gutter Cap of Florida, Inc.                                                                Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       William Barton Crews                                                                                                       2015 - Current
                    3810 Williamsburg Park Blvd.
                    Ste. 9
                    Jacksonville, FL 32257

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1         Filed 11/07/18             Page 31 of 37
 Debtor      Gutter Cap of Florida, Inc.                                                                Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       William Barton Crews
                    3810 Williamsburg Park Blvd.
                    Ste. 9
                    Jacksonville, FL 32257

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Chad Woodson
       .                                                                                    December 2017            $30,371 (Replacement)

                Name and address of the person who has possession of
                inventory records
                William Barton Crews
                3810 Williamsburg Park Blvd.
                Ste. 9
                Jacksonville, FL 32257


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jonathan Crews                                 148 Via Tisdelle                                    Vice President                        0%
                                                      Orange Park, FL 32073

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William Barton Crews                           3810 Williamsburg Park Blvd.                        President                             0%
                                                      Ste. 9
                                                      Jacksonville, FL 32257
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       FLA Holdings & Ventures,                       3810 Williamsburg Park Blvd.                        Shareholder                           100%
       LLC                                            Ste. 4
                                                      Jacksonville, FL 32257


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                           Doc 1         Filed 11/07/18             Page 32 of 37
 Debtor       Gutter Cap of Florida, Inc.                                                               Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                              November 17,
       .                                                                                                                 2017 -
                                                                                                                         $1,384.62;
                                                                                                                         September
                                                                                                                         2018 -
               Jonathan Crews                                                                                            $2,000.00;
               148 Via Tisdelle                                                                                          October 2018
               Orange Park, FL 32073                             $5,384.62                                               - $2,000.00       Salary

               Relationship to debtor
               Vice President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 7, 2018

 /s/ William Barton Crews                                               William Barton Crews
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                         Doc 1         Filed 11/07/18              Page 33 of 37

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Gutter Cap of Florida, Inc.                                                                               Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 FLA Holdings & Ventures, LLC                                                         100%
 3810 Williamsburg Park Blvd.
 Ste. 4
 Jacksonville, FL 32257


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 7, 2018                                                       Signature /s/ William Barton Crews
                                                                                            William Barton Crews

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                              Case 3:18-bk-03913-PMG                       Doc 1      Filed 11/07/18   Page 34 of 37




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Gutter Cap of Florida, Inc.                                                                Case No.
                                                                                 Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 7, 2018                                         /s/ William Barton Crews
                                                                      William Barton Crews/President
                                                                      Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                   Case 3:18-bk-03913-PMG       Doc 1    Filed 11/07/18   Page 35 of 37


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Gutter Cap of Florida, Inc.            Duval County Tax Collector            On Deck Capital, Inc.
3810 Williamsburg Park Blvd., Ste. 4   231 East Forsyth Street               1400 Broadway, 25th Floor
Jacksonville, FL 32257                 Jacksonville, FL 32202                New York, NY 10018




Jason A. Burgess                        FLA Holdings & Ventures, LLC         Protection One
The Law Offices of Jason A. Burgess, LLC3810 Williamsburg Park Blvd.         6820 Southpoint Parkway
1855 Mayport Road                       Ste. 4                               Ste. 3
Atlantic Beach, FL 32233                Jacksonville, FL 32257               Jacksonville, FL 32216



11251 Business Park LLC                Florida Dept. of Revenue              Robert L. Case
1400 Prudential Drive                  5050 West Tennessee Street            220 North Rosalind Avenue
Ste. 7                                 Tallahassee, FL 32399                 Orlando, FL 32801
Jacksonville, FL 32207



ADP                                    Internal Revenue Service              Royal Contractors North Fl.
7380 Red Road                          400 West Bay Street                   P.O. Box 56315
Ste. 202                               Jacksonville, FL 32202                Jacksonville, FL 32241
Miami, FL 33143



Alan Gest                              Jonathan Crews                        Suntrust Bank
20801 Biscayne Blvd.                   148 Via Tisdelle                      303 Peachtree St. Ne
Ste. 506                               Orange Park, FL 32073                 Atlanta, GA 30308
Miami, FL 33180



American Express                       JPMorgan Chase                        Suntrust Bank
6985 Union Park Center                 270 Park Ave.                         211 Perimeter Center Parkway
Midvale, UT 84047                      New York, NY 10017                    Suite 100
                                                                             Atlanta, GA 30346



American Honda Finance                 Lansing Building Products             Susquehanna Salt Lake, LLC
20800 Madrona Avenue                   P.O. Box 6649                         136 E. South Temple
Torrance, CA 90503                     Richmond, VA 23230                    Ste. 1400
                                                                             Salt Lake City, UT 84111



Chase Bank USA                         Michael Kolcun                        Tadlock Roofing, Inc.
201 North Walnut Street                13720 Old St. Augustine Rd.           502 Capital Circle SE
Wilmington, DE 19801                   Ste. 8, Box 270                       Unit C-1
                                       Jacksonville, FL 32258                Tallahassee, FL 32301



Corporation Service Company            Money Pages of Florida, Inc.          Virtue, Inc.
P.O. Box 2576                          7892 Baymeadows Way                   9823 Tapestry Park Cir.
Springfield, IL 62708                  Jacksonville, FL 32256                Ste. 101
                                                                             Jacksonville, FL 32246
                   Case 3:18-bk-03913-PMG   Doc 1   Filed 11/07/18   Page 36 of 37




Wex, Inc.
97 Darling Avenue
South Portland, ME 04106




William Barton Crews
3810 Williamsburg Park Blvd.
Ste. 9
Jacksonville, FL 32257
                              Case 3:18-bk-03913-PMG                        Doc 1     Filed 11/07/18      Page 37 of 37




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Gutter Cap of Florida, Inc.                                                                  Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Gutter Cap of Florida, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 FLA Holdings & Ventures, LLC
 3810 Williamsburg Park Blvd.
 Ste. 4
 Jacksonville, FL 32257




    None [Check if applicable]




 November 7, 2018                                                    /s/ Jason A. Burgess
 Date                                                                Jason A. Burgess 40757
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Gutter Cap of Florida, Inc.
                                                                     The Law Offices of Jason A. Burgess, LLC
                                                                     1855 Mayport Road
                                                                     Atlantic Beach, FL 32233
                                                                     (904) 372-4791 Fax:(904) 853-6932
                                                                     jason@jasonaburgess.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
